 



 

Exhibit 10.222

DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.

5330 E. 31st Street

Tulsa, Oklahoma 74135

 

Deutsche Bank Trust Company Americas

60 Wall Street

New York, New York 10005

 

Dated as of June 2, 2009

 

Ladies and Gentlemen:

We are writing with respect to Amendment No. 1 to Second Amended and Restated
Master Collateral Agency Agreement, dated as of June 2, 2009, among Dollar
Thrifty Automotive Group, Inc., DTG Operations, Inc., Rental Car Finance Corp.,
the other institutions party thereto and Deutsche Bank Trust Company Americas,
in its capacity as Trustee and as Master Collateral Agent and in its capacity as
Enhancement Provider.

 

In connection with the foregoing and your execution of the same in your capacity
as Enhancement Provider, we have been discussing with you in such capacity our
ability to request the issuance of Enhancement Letters of Credit under the
Credit Agreement, dated as of June 15, 2007, among Dollar Thrifty Automotive
Group, Inc., Deutsche Bank Trust Company Americas, in its capacity as
Administrative Agent, and various financial institutions party thereto. We
confirm that, with respect to the Series 2005-1 Letter of Credit, we agree that
we will not request an increase in the Series 2005-1 Letter of Credit Amount
without your prior approval (as you may be directed by the Required Lenders
under the Credit Agreement) at any time prior to the occurrence of an Insurer
Related Amortization Event with respect to the Series 2005-1 Notes if, at the
time, the Series 2005-1 Letter of Credit Amount were greater than $24,400,000 or
if the requested increase would cause the Series 2005-1 Letter of Credit Amount
to exceed that amount. Except as otherwise set forth above, capitalized terms
used above are used as defined in our medium term note program documentation.

 

We agree, reasonably promptly at the request of the Required Lenders under the
Credit Agreement at any time prior to the occurrence of an Insurer Related
Amortization Event with respect to the Series 2005-1 Notes, to execute an
amendment to the Credit Agreement in substantially the form of prior amendments
thereto (except that we will be required solely to make representations that
relate to the due authorization, execution, validity and enforceability of the
amendment) that incorporates the foregoing provision relating to the Series 2005
Enhancement Letter of Credit into the Credit Agreement. It is understood and
agreed that the amendment shall not change any other provision of the Credit
Agreement or impose any other obligation or restriction on us that is not
currently provided for in the Credit Agreement or the new provision relating to
the Series 2005-1 Letter of Credit as set forth in the preceding paragraph and,
subject to the foregoing, shall be otherwise reasonably acceptable to us.

 

 

 

 





As we have discussed, we will be filing with the Securities and Exchange
Commission a copy of Amendment No. 1 to the Second Amended and Restated Master
Collateral Agency Agreement and will make disclosure in connection therewith of
the restrictions on re-designation of vehicles agreed to in paragraph 2 of the
letter agreement between us and the Insurers of the Series 2006-1 Notes and the
Series 2007-1 Notes executed in connection therewith (a copy of which we have
previously provided to you).

 

Any breach by us of our agreements in this Letter (in the case of (i) our breach
of our agreement to enter into the amendment to the Credit Agreement, if such
breach continues unremedied for a period of 5 Business Days after notice thereof
shall have been given by you to us, or (ii) any failure by us to make the public
disclosures described above, within 7 Business Days after the date hereof)
shall, unless otherwise determined by the Required Lenders, constitute an Event
of Default under the Credit Agreement.

 

 

 

2

 

 

 





 

Very truly yours,

 

DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.

By:_________________________________________

Name:

Title:

 

 

 





 

Acknowledged and Agreed:

DEUTSCHE BANK TRUST COMPANY

AMERICAS, as the Issuer

By:

____________________________________

Name:

Title:

By:

____________________________________

Name:

Title:

 

 

 

 

 



 

 